Lundberg Stratton, J.,
dissenting.
{¶ 43} Deborah Couch was hired into a special position created by school board resolution that was completely funded by a grant. Although she was subsequently given a two-year contract, followed by a five-year contract, the position was always contingent upon the availability of the grant funds. Couch’s employment circumstances are distinguishable from the displaced bus drivers and other nonteaching employees in State ex rel. Boggs v. Springfield Local School Dist. Bd. of Edn. (1998), 82 Ohio St.3d 222, 694 N.E.2d 1346, and State ex rel. Ohio Asm. of Pub. School Emps./AFSCME, Local 4, AFL-CIO v. Batavia Local School Dist. Bd. of Edn. (2000), 89 Ohio St.3d 191, 729 N.E.2d 743, whose positions were abolished only to be subsequently replaced by a private company. Therefore, I respectfully dissent.
{¶ 44} The majority concluded that Couch had a continuing contract that the school board could not terminate except for reasons specified in R.C. 3319.081. The court relied on Boggs and AFSCME in support of its decision that Couch could not be laid off or suspended and that the board could not abolish the Safe and Drug Free School Coordinator position. However, both Boggs and AFSCME involved nonteaching positions that the school districts wanted to contract to a private entity, and both cases also involved a collective bargaining agreement.
{¶ 45} In Boggs and AFSCME, the school boards decided to abolish the classifications of bus driver and mechanic and to contract those jobs to a private company. The school boards then laid off the workers. However, the school districts did not eliminate the positions but merely contracted with a third party to fill them. We determined that a board of education “was not authorized to lay off [nonteaching employees] by abolishing their positions ‘while, in effect, retaining the same positions and hiring nonpublic employees to fill them.’ ” State ex rel. Boggs v. Springfield Local School Dist. Bd. of Edn. (2001), 93 Ohio St.3d 558, 561, 757 N.E.2d 339, quoting AFSCME, 89 Ohio St.3d 191, 195, 729 N.E.2d 743.
Blaugrund, Herbert & Martin, Inc., Stephen P. Postalakis, and David S. Kessler, for relator.
Garry E. Hunter Law Offices, Inc., L.P.A., and Garry E. Hunter, for respondents.
{¶ 46} Couch’s situation is different. She was hired to fill a special position that the board created by resolution. It was completely funded by grant proceeds. Although the funding contingency was not stated in her recent contract, it was expressed in the board minutes when the five-year contract was approved. With the school district in dire financial straits and the funding gone, the board had no choice but to abolish the position and suspend Couch’s contract.
{¶ 47} I do not believe that the school board should be obligated to reinstate Deborah Couch to the position of Safe and Drug Free Schools Coordinator. The school district is struggling financially, suffering from a loss of revenue due to declining enrollment, and making personnel cuts. The majority’s mandate to reinstate Couch to the coordinator position will require the board to fund a position — one that is not even a regular teaching or nonteaching position — for which it had never allocated funds. This may require the board to fund the position from general revenues, which in turn would necessitate the board to make concessions in other areas that it considers more vital.
{¶ 48} The majority relies on a technical interpretation of school contract law and extends it to purely grant-funded positions. As a consequence, this opinion may have far-reaching consequences for those school districts that create special positions and fund them by a grant or other specialized funding. Extending contract law under these circumstances may affect numerous specialized grant positions other than this Safe and Drug Free School Coordinator position. This decision may obligate school districts to long-term contracts and awards of back wages in situations where there was no intention of long-term employment. I believe that the judiciary should not be creating rights or obligations that may have major financial implications upon our schools. Instead, this should be accomplished through collective bargaining or the legislative process.
{¶ 49} Because I believe Couch’s circumstances differ from the contract employees in Boggs and AFSCME, I respectfully dissent and would deny the writ.
O’Donnell, J., concurs in the foregoing opinion.